Title: To Alexander Hamilton from James Gunn, [19 December 1798]
From: Gunn, James
To: Hamilton, Alexander



[Philadelphia, December 19, 1798]
Dr Sir

I have received your very friendly and Obliging favor of the 16th. Inst. I was very Solicitous to Converse with you on the Subject of our military establishment, But it appeared to me that during your Stay in this City your Whole time was occupied with public business, and I was unwilling to interupt you. The only moment I had the pleasure of your conversation I certainly understood it to be your intention to return to this City in the course of a very few weeks. Indeed it appears to me indispensable.
You are not accustomed to engage in Objects of much moment without consideration, and Sir, I am persuaded it can be no part of your plan merely to Execute the feeble arrangements of other men. The President has no Talent for war, and Mc.Henry is an infant in detail, and if I am Correct, Genl. Washington is not to take the field, but in the event of the provisional army being called into Service. You are, of course, not only Charged With the Command of the army; But, in a great degree, the direction of the war department, and Sir, you will permit me to add that the Legislative aid necessary for the Support of that department must be arranged by yourself. I therefore Conclude that it is yet your intention to visit Phila. Which precludes the necessity of my going into detail. Trained up in the honorable pursuit of a Military life, I frankly Confess my regard for you as a Commander, and my passion for military Service; But my Worthy Sir, I have seen Such dishonorable means employed to wound the feellings of men, of unblemished integrity and have witnessed so many efforts to render the profession of Arms disreputable, that, I am disgusted with every thing connected with publick life. Situated in a Country, in the event of war, which, most probly will be the Scene of action, I have no wish, or expectation, that, it will be my lot to keep out of the field. But Sir, I am Sincere when I assure you, that, it is my fixed determination not to be Commanded by Some men now in Commission—by this declaration I wish it to be understood that my Objection doth not extend beyond ⟨white and sevier⟩ in the provisional army, and the field officers in Wilkinsons army. In any event I entreat you to believe it will give me infinite pleasure to do you all the service in my power.
Have the goodness to communicate your wishes with regard to the invigoration of the measures of defence.
With very great regard   I am   Dr. Sir,   Your Obt. Set.

James Gunn
Philadelphia, Decr. 19th. 1798
Genl. Hamilton

